Fourth Court of Appeals
                               San Antonio, Texas
                                  November 14, 2017

                                 No. 04-17-00684-CV

                                 Pamela A. POPEJOY,
                                      Appellant

                                          v.

                              Huebner Creek VILLAS, II,
                                      Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2017CV00533
                        Honorable Karen Crouch, Judge Presiding


                                    ORDER

    Appellant’s motion for extension of time to file appellant’s brief is GRANTED. We
ORDER appellant to file her brief on or before December 27, 2017.




                                               _________________________________
                                               Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.


                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court